     HAYES PAWLENKO LLP
 1
     Matthew B. Hayes (SBN 220639)
 2   mhayes@helpcounsel.com
     Kye D. Pawlenko (SBN 221475)
 3   kpawlenko@helpcounsel.com
     595 E. Colorado Blvd., Suite 303
 4
     Pasadena, CA 91101
 5   (626) 808-4357; FAX (626) 921-4932
     Attorneys for Plaintiff Annette Horn
 6
     BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
 7
     Norman B. Blumenthal (SBN 060687)
 8
     Kyle D. Nordrehaug (SBN 205975)
     Aparajit Bhowmik (SBN 248066)
 9   2255 Calle Clara
     La Jolla, CA 92037
10   (858) 551-1223; Fax (858) 551-1232
11
     Attorneys for Plaintiff Tekary Wright and Lisa Delgado

12
                                UNITED STATES DISTRICT COURT
13                         EASTERN DISTRICT OF CALIFORNIA
14   ANNETTE HORN, an individual on behalf
     of herself and others similarly situated,     Consolidated Case No. 2:17-cv-01967-MCE-KJN
15
                   Plaintiff,
16          v.                                     ORDER GRANTING MOTION FOR
                                                   PRELIMINARY APPROVAL OF CLASS
17   RISE MEDICAL STAFFING, LLC;                   ACTION SETTLEMENT
     ADVANCED MEDICAL PERSONNEL
18   SERVICES, INC.; and DOES 1 to 10              Date:       August 22, 2019
     inclusive,                                    Time:       2:00 p.m.
19                                                 Location:   Courtroom 7
                  Defendants.
20

21
     TEKARY WRIGHT and LISA DELGADO,
22   individuals, on behalf of themselves and on
     behalf of all persons similarly situated,
23
                   Plaintiff,
24          vs.

25   ADVANCED MEDICAL PERSONNEL
     SERVICES, INC.; RISE MEDICAL
26   STAFFING, LLC; and DOES 1 through 50,
     Inclusive,
27
                   Defendants.
28

     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
                                                    0
 1          On July 1, 2019, Plaintiffs Annette Horn, Tekary Wright, and Lisa Delgado (“Plaintiffs”),
 2   individually and on behalf of the proposed class, moved the Court for an order granting
 3   preliminary approval of a class action settlement of claims against defendants Rise Medical
 4   Staffing, LLC and Advanced Medical Personnel Services, Inc. (“Defendants”). ECF No. 57.
 5   Thereafter, on August 7, 2019, Defendants filed a Notice of Non-Opposition to Plaintiffs’
 6   Motion. ECF No. 61. Given that non-opposition, having carefully considered the motion along
 7   with its supporting papers, and good cause appearing, the Court will GRANT the motion.
 8
     Accordingly, the Court ORDERS as follows:
 9
            1.      The Court preliminarily finds that the terms of the Class Action Settlement
10
                    Agreement (“Settlement”) are fair, reasonable, and adequate, and comply with
11
                    Rule 23(e) of the Federal Rules of Civil Procedure.
12
            2.      The following proposed class (“Settlement Class”) is conditionally certified for
13
                    purposes of the Settlement only:
14
                    All non-exempt hourly healthcare professionals employed by Rise Medical
15
                    Staffing, LLC and/or Advanced Medical Personnel Services, Inc. to work one or
16
                    more assignments in California from September 21, 2013 through February 28,
17
                    2018 who received overtime pay and had the value of per diem benefits and/or
18
                    monetary bonuses received during the assignment(s) excluded from their regular
19
                    rate for purposes of calculating overtime pay.
20
            3.      The Court appoints Plaintiffs as the representative of the Settlement Class.
21
            4.      The Court appoints Hayes Pawlenko LLP and Blumenthal, Nordrehaug,
22
     Bhowmik, De Blouw LLP as class counsel for the Settlement Class.
23
            5.      The proposed manner of the notice of settlement set forth in the Settlement
24
     constitutes the best notice practicable under the circumstances and complies with the requirement
25
     of due process.
26
            6.      The Court approves the form, substance, and requirements of the notice of
27
     settlement attached as Exhibit A to the Settlement.
28

     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
                                                       1
 1          7.        The parties shall carry out the notice process according to the terms of the
 2   Settlement.
 3          8.        The Court appoints ILYM Group, Inc. as the settlement administrator,
 4   preliminarily approves settlement administration costs of up to $ 20,000, and, in accordance with
 5   the Settlement, directs the settlement administrator to complete dissemination of the notice of
 6   settlement within 30 days of entry of this Order.
 7
            9.        A final approval (fairness) hearing is hereby set for January 9, 2020, at 2:00 p.m.
 8
     in Courtroom 7 to consider the fairness, reasonableness, and adequacy of the Settlement as well
 9
     as the award of attorneys’ fees and costs to class counsel, and incentive awards to the class
10
     representatives.
11
            10.       Class counsel shall file the motion for an award of attorneys’ fees and costs and
12
     incentive awards twenty-one (21) days after the settlement administrator disseminates the notice
13
     of settlement.
14
            11.       Class counsel shall file the motion for final approval of the Settlement, along with
15
     any objections to the Settlement and any responses thereto, no later than twenty-eight (28) days
16
     before the final approval (fairness) hearing. Defendants may also file a memorandum in support
17
     of final approval of the Settlement or in response to objections no later than fourteen (14) days
18
     before the final approval (fairness) hearing.
19
            12.       All proceedings in this action, other than proceedings necessary to carry out or
20
     enforce the Settlement or this Order, are stayed pending the final fairness hearing and the Court’s
21
     decision whether to grant final approval of the Settlement.
22
                      IT IS SO ORDERED.
23
     Dated: August 28, 2019
24

25

26

27

28

     ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT
                                                         2
